79290: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-16032: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 79290


Short Caption:SFR INVS. POOL 1, LLC VS. BANK OF NEW YORK MELLONCourt:Supreme Court


Related Case(s):71011, 73773


Lower Court Case(s):Clark Co. - Eighth Judicial District - A683267Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:08/02/2019 / Lavelle, EleissaSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantSFR Investments Pool 1, LLCDiana S. Ebron
							(Former)
						
							(Hanks Law Group)
						Jacqueline A. Gilbert
							(Former)
						Karen L. Hanks
							(Hanks Law Group)
						Chantel M. Schimming
							(Hanks Law Group)
						


RespondentBank of New York MellonChristina V. Miller
							(Wright, Finlay & Zak, LLP/Las Vegas)
						Dana Jonathan Nitz
							(Former)
						
							(Wright, Finlay & Zak, LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


07/29/2019Filing FeeFiling Fee due for Appeal. (SC)


07/29/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)19-31895




07/29/2019Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental. (SC)19-31897




07/29/2019Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)19-31899




07/29/2019Filing FeeE-Payment $250.00 from Jacqueline A. Gilbert. (SC)


07/30/2019Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC).19-32050




08/02/2019Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Eleissa C. Lavelle. (SC)19-32541




08/20/2019Docketing StatementFiled Docketing Statement Civil Appeals. (SC)19-34925




09/12/2019Settlement Program ReportFiled ECAR/Other.  The parties are discussing whether settlement is possible.  Continuance of assessment until 10/6/19 is requested.  (SC)19-38263




02/03/2020Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation and should be removed from the settlement program. (SC)20-04653




02/07/2020Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  (SC)20-05281




02/21/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 03/27/19.  To Court Reporter: Angie Calvillo. (SC).20-07245




03/05/2020Notice/IncomingFiled Notice of Disassociation and Withdrawal of Counsel.  Dana Jonathon Nitz, Esq. is no longer an attorney associated with Wright, Finlay & Zak, LLP. Wright, Finlay & Zak, LLP, will continue to represent Respondent and request that Michael Kelley, Esq. receive all future notices.  (SC)20-08826




05/07/2020MotionFiled Stipulation to Extend Time to File Appellant's Opening Brief (First Request). (SC)20-17298




05/07/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved. Appellant's Opening Brief Due June 8, 2020. (SC)20-17305




06/01/2020MotionFiled Appellant's Unopposed Motion to Extend Time to File Appellant's Opening Brief (Second Request). (SC)20-20565




07/06/2020Order/ProceduralFiled Order Granting Motion.  Appellant shall have until July 8, 2020, to file and serve the opening brief and appendix.  (SC)20-24758




07/08/2020BriefFiled Appellant's Opening Brief. (SC)20-25093




07/08/2020AppendixFiled Joint Appendix to Opening Brief  Volume 1 (SC)20-25095




07/08/2020AppendixFiled Joint Appendix to Opening Brief Volume 2. (SC)20-25096




08/05/2020MotionFiled Stipulation to Extend Time to File Answering Brief.  (SC)20-28833




08/06/2020Notice/OutgoingIssued Notice - Stipulation Approved.  Respondent's Answering Brief due:  September 8, 2020.  (SC)20-28924




09/02/2020BriefFiled Respondent's Answering Brief. (SC)20-32370




09/25/2020MotionFiled Appellant's Motion for Stay Briefing.  (SC)20-35384




10/14/2020Order/ProceduralFiled Order Granting Motion.  The briefing schedule in this appeal shall be suspended pending further order of this court.  Appellant shall have 120 days from the date of this order to file a status report regarding the status of this appeal and the proceedings in Docket No. 81129.  (SC)20-37655




02/18/2021MotionFiled Appellant's Status Report. (SC)21-04882




02/26/2021Order/ProceduralFiled Order.  Appellant has filed the status report and notes that briefing is ongoing in Docket No. 81129 and asks that the court institute a new briefing schedule in this appeal upon issuance of a decision in Docket No. 81129. The request is denied.  Appellant shall have 120 days from the date of this order to file and serve a reply brief, if deemed necessary.  (SC)21-05784




03/02/2021Notice/IncomingFiled Respondent's Notice of Disassociation of Michael Kelley (no longer with the firm) and adding Christina Miller as counsel. (SC)21-06081




06/25/2021MotionFiled Stipulated Motion to Extend Time to File Reply Brief. (SC)21-18411




06/25/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved Reply Brief. Due date July 28, 2021. (SC)21-18414




07/28/2021BriefFiled Appellant's Reply Brief. (SC)21-21879




07/28/2021Case Status UpdateBriefing Completed/To Screening. (SC)


02/02/2022Notice/IncomingFiled Appellant's Substitution of Attorneys, from Jaqueline A. Gilbert and Diana S. Ebron to Karen Hanks and Chantel M. Schimming. (SC)22-03488




05/20/2022Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." fn3 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] RP/JH/MG. (SC)22-16032




06/14/2022RemittiturIssued Remittitur.  (SC)22-18817




06/14/2022Case Status UpdateRemittitur Issued/Case Closed.  (SC)


06/24/2022RemittiturFiled Remittitur. Received by District Court Clerk on June 15, 2022. (SC)22-18817





Combined Case View